Citation Nr: 1743327	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  09-40 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Veteran represented by:	Francis P. Kehoe, Attorney at Law


ATTORNEY FOR THE BOARD

Jacquelynn M. Jordan, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from November 1998 to March 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.  In September 2012, and June 2015, the issues of service connection for asthma and PTSD were remanded for further development.  The Board notes, in July 2017, the issue of entitlement to PTSD was granted by the Agency of Original Jurisdiction; as such, this issue is no longer on appeal.  The New York RO retains jurisdiction over the Veteran based on his residency.


FINDINGS OF FACT

1. Affording the Veteran the benefit of the doubt, the Board determines that the Veteran was sound upon entrance into active service, and his asthma did not pre-exist service.

2. Affording the Veteran the benefit of the doubt, his current asthma is etiologically related to active service.


CONCLUSION OF LAW

Affording the Veteran the benefit of the doubt, the criteria for service connection for asthma have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist, and the Veteran has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires medical, or in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Evaluating Evidence

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104 (a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by the Veteran.  See id. at 303-04. 

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

Analysis

The Veteran contends that his asthma is related to his active military service.  Based on the evidence below, the Board determines that affording the Veteran the benefit of the doubt, service connection for asthma is warranted.

The Veteran was afforded a VA examination in June 2017 in which the examiner noted that the Veteran did not appear to have asthma prior to his military service.  There was no mention of the Veteran having asthma on his entrance examination.  The examiner noted that the Veteran was diagnosed with asthma in 2005, which carried forward to the present day.  The examiner further indicated that notes from VA, indicate the asthma began around 2004.  Therefore, the Veteran has a current disability for VA purposes.  See 38 C.F.R. §§ 3.303 and 4.97.

With regard to an in-service incurrence, the Veteran submitted statements indicating that during service, he worked long details throughout his military career, mowing lawns for long hours and organizing old supply rooms and basements in dusty conditions.  The Veteran is competent to report events or symptoms he experienced.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that a veteran's statement is competent evidence as to events capable of lay observation).  The Board finds the Veteran's assertions are consistent with the circumstances of his service.  Thus, the second element of service connection is met.

The final element, nexus, is established.  The June 2017 examiner opined, that it would be pure speculation that the Veteran's asthma began in or was caused by his military service due to exposure to pollen, grass, and dust.  The examiner acknowledges that additional studies may support the contention, however, even more specialized studies could not confirm that the trigger for the Veteran's asthma manifested since 2005, was an exposure that was alleged to occur over one year earlier.  
Thus, resolving all reasonable doubt in favor of the Veteran, service connection for asthma is warranted.  38 C.F.R. § 3.102 (2015).  See also 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claims, but such would not materially assist the Board in this determination.  Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet.App. 52 (1993); see also Massey v. Brown, 7 Vet.App. 204 (1994).  The evidence in this case is in approximate balance, and the claim for service connection for asthma is granted.


ORDER

Service connection for asthma is granted.



____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


